EXHIBIT 10.4




EMPLOYMENT AGREEMENT







This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of January 20, 2006
(the “Effective Date”), by and between Hasbro, Inc., a Rhode Island corporation
with a principal place of business at 1011 Newport Avenue, Pawtucket, RI 02862
(“Hasbro”), and Brian Goldner, an individual with a residence at 387 Washington
Road, Barrington, RI 02806 (the “Executive”).




WHEREAS, Hasbro desires to continue to employ Executive and to elevate him to
the position of Chief Operating Officer;




WHEREAS, Executive desires to continue to be employed by Hasbro, and to accept
the position of Chief Operating Officer;




NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:




1.

TERM OF EMPLOYMENT.  The term of this Agreement shall commence on the Effective
Date, and unless extended pursuant to the provisions of this Section or
terminated pursuant to the provisions of Section 4 of this Agreement, shall end
on January 19, 2009 (the “Term”).  Notwithstanding the foregoing, the Term shall
continue to automatically be extended for periods of one (1) year so long as
neither party provides written notice to the other of its intent to terminate by
a date which is at least one hundred and eighty (180) days prior to the
then-current expiration date of the Agreement.




2.

TITLE; REPORTING EXECUTIVE.  Executive shall serve as Chief Operating Officer,
reporting directly to Hasbro’s President and Chief Executive Officer, and agrees
to undertake the duties and responsibilities described herein and such other
duties and responsibilities as are assigned to Executive.  Executive agrees to
devote his entire business time, attention and energies to the business and
interests of Hasbro during the Term.  Executive agrees to comply with all
applicable Hasbro policies that are in effect during the Term.




3.

COMPENSATION AND BENEFITS.




3.1

 SALARY.  For the portion of the 2006 calendar year beginning as of the
Effective Date, Hasbro shall pay to Executive an annualized base salary of Eight
Hundred Thousand Dollars ($800,000) in biweekly installments, less all
applicable taxes and withholdings.  Beginning in 2007, and in each year
thereafter that this Agreement is in effect, Executive’s salary shall be
reviewed in accordance with Hasbro’s compensation guidelines for senior
executives, and adjusted to the extent, if any, deemed appropriate by Hasbro’s
Compensation and Stock Option Committee.




3.2

 MANAGEMENT INCENTIVE PLAN BONUS.  For the 2006 fiscal year, Executive shall be
eligible to receive a management incentive plan bonus based on a target of
eighty-five percent (85%) of Executive’s earned base salary for the incentive
year.  Beginning in 2007, and for each fiscal year thereafter that this
Agreement is in effect, Executive’s target bonus shall be reviewed in accordance
with Hasbro’s compensation guidelines for senior executives, and adjusted to the
extent, if any, deemed appropriate by Hasbro’s Compensation and Stock Option
Committee.  Actual bonus awards shall be determined in the discretion of
Hasbro’s Compensation and Stock Option Committee pursuant to the terms of
Hasbro’s Senior Management Annual Performance Plan (or the successor thereto)
(the ”SMPP”).




3.3

 EQUITY GRANT.  Hasbro intends to grant Executive Twenty Thousand (20,000)
restricted shares of Hasbro common stock, pursuant to the terms of Hasbro’s 2003
Stock Incentive Performance Plan (the “SIPP”), effective upon the date such
award is approved by the Hasbro Compensation and Stock Option Committee.  The
shares shall vest in one installment on the third anniversary of the effective
date of the grant, shall be governed by the terms of the SIPP, and shall be
conditioned upon Executive’s execution of Hasbro’s standard form of restricted
stock agreement.




3.4

 OTHER LONG-TERM INCENTIVES.  Executive shall participate in Hasbro’s long-term
incentive program in the same manner as other senior executives, with awards to
be made in the form and amounts determined by Hasbro’s Compensation and Stock
Option Committee.  Executive’s target award under the long-term incentive
program shall be higher than that of any employee other than the Chief Executive
Officer.




3.5

 FRINGE BENEFITS.  Executive shall be entitled to participate in benefit
programs that Hasbro establishes and makes available to its senior officers to
the extent that Executive’s position, tenure, salary and other qualifications
make Executive eligible to participate, including but not limited to Hasbro’s
group life insurance, short and long term disability insurance, vacation,
medical, dental, pension, 401(k) savings and deferred compensation programs for
salaried executives, as in effect from time-to-time.




3.6

 CHANGE OF CONTROL AGREEMENT.  Hasbro and the Executive have entered into a
Change of Control Agreement dated March 18, 2000 (the “Change of Control
Agreement”), and nothing in this Agreement shall be read to modify, cancel or
supersede the Change of Control Agreement or the provisions thereof.




4.

EMPLOYMENT TERMINATION.  This Agreement and Executive’s employment shall
terminate upon the occurrence of any of the following:




4.1

 At the election of Hasbro, for Cause, immediately upon written notice to
Executive by Hasbro.  For the purposes of this Section 4.1, termination for
“Cause” shall be deemed to exist upon (a) Executive’s material failure to
perform (i) Executive’s assigned duties for Hasbro; or (ii) Executive’s
obligations under this Agreement; (b) conduct of the Executive involving fraud,
gross negligence or willful misconduct or other action which damages the
reputation of Hasbro; (c) Executive’s indictment for or conviction of, or the
entry of a pleading of guilty or nolo contendere by Executive to, any crime
involving moral turpitude or any felony; (d) Executive’s fraud, embezzlement or
other intentional misappropriation from Hasbro; or (e) Executive’s material
breach of any material policies, rules or regulations of employment which may be
adopted or amended from time to time by Hasbro.  Hasbro shall provide Executive
notice in writing of any alleged violation of (a) or (b) above, after which
Executive shall have thirty (30) days to cure such violation.  Hasbro’s
financial performance or the financial performance of operating units for which
Executive is responsible shall not constitute a basis for Hasbro to terminate
Executive for Cause or refuse to provide any severance benefits under this
Agreement;




4.2

 Thirty (30) days after Executive’s death or Disability.  As used in this
Agreement, the term “Disability” shall mean Executive’s inability, due to a
physical or mental disability, for a period of 180 consecutive days, to perform
the services contemplated under this Agreement, with or without reasonable
accommodation.  A determination of Disability shall be made by a physician
satisfactory to both Executive and Hasbro, provided that if Executive and Hasbro
do not agree on a physician, Executive and Hasbro shall each select a physician
and these together shall select a third physician, whose determination as to
Disability shall be binding on all parties;




4.3

 At the election of either party without Cause, upon sixty (60) days prior
written notice to the other party hereto; or




4.4

 At Executive’s election with Good Reason.  For purposes of this Agreement,
“Good Reason” shall mean termination by Executive of his employment, upon thirty
(30) days written notice, for any of the following reasons: (a) a material
reduction in Executive’s base salary or target bonus, without his consent,
unless such reduction is due to a generally applicable reduction in the
compensation of senior executives in 2007 or later, or (b) an organizational
change (other than one in which Executive becomes Chief Executive Officer) in
which Executive no longer reports directly to Al Verrecchia as Chief Executive
Officer of Hasbro; provided, however, that Executive may not terminate his
employment for “Good Reason” unless he; (a) gives written notice of his intent
to terminate his employment under this provision (including the reasons
therefor) within thirty (30) days of the event giving rise to the right to
terminate, and (b) Hasbro fails to cure the material reduction or restore the
reporting relationship (as applicable) within thirty (30) days of its receipt of
the written notice.




5.

EFFECT OF TERMINATION.




5.1

 TERMINATION FOR CAUSE OR AT EXECUTIVE’S ELECTION.  In the event this Agreement
and Executive’s employment are terminated for Cause pursuant to Section 4.1, or
at Executive’s election for other than Good Reason pursuant to Section 4.3,
Hasbro shall pay Executive the compensation and benefits otherwise payable to
Executive under Section 3 through the last day of Executive’s actual employment
by Hasbro.




5.2

 TERMINATION FOR DEATH OR DISABILITY. If this Agreement and Executive’s
employment are terminated by death or because of Disability pursuant to Section
4.2, Hasbro shall pay to Executive’s estate or to Executive, as the case may be,
the compensation which would otherwise be payable to Executive up to the end of
the month in which the termination of Executive’s employment because of death or
Disability occurs.  All stock options and restricted stock granted to Executive
shall vest and be exercisable in accordance with the relevant agreements and
plans.




5.3

 TERMINATION AT THE ELECTION OF HASBRO OR FOR GOOD REASON.  If this Agreement
and Executive’s employment are terminated at the election of Hasbro without
Cause pursuant to Section 4.3, or at the election of Executive with Good Reason
pursuant to Section 4.4, and provided Executive executes a full and complete
release in a form prepared by Hasbro and complies with the terms and conditions
of Hasbro’s Severance Plan for Salaried Employees (the “Severance Plan”), then
Executive shall be entitled to: (a) twenty-four (24) months of severance
benefits, provided pursuant to the terms of the Severance Plan; (b) payment of a
target SMPP bonus for each of the two (2) fiscal years following the year in
which termination occurs, with such payment to occur at the same time as SMPP
bonuses are paid to Hasbro’s other SMPP participants (typically during the third
month following the end of the fiscal year); and (c) acceleration of all
unvested stock options and restricted stock such that such stock options and
restricted stock become fully vested as of the termination of Executive’s
employment.




5.4

 NO OTHER SEVERANCE.  Executive shall not be entitled to any benefits beyond
those provided for in this Section 5 by virtue of termination of his employment
or this Agreement, except as provided in the event of a “change of control”
pursuant to the terms of his Change of Control Agreement.  In the event of a
“change of control,” the benefits payable hereunder shall be reduced by any
termination benefits payable under the Change of Control Agreement.




5.5

 DEFERRED BONUS.  Executive is entitled to $200,000 in deferred bonus, which
vests and is payable in the amount of $100,000 each on March 12th of 2006 and
2007.  In the event Executive’s employment with Hasbro is terminated prior to
March 12, 2007, Executive will be paid any remaining unvested portion of the
deferred bonus within thirty (30) days following Executive’s last day of
employment.




6.

NON-COMPETITION AND NON-SOLICITATION.  




6.1

 In consideration of Hasbro’s commitments under this Agreement, for a period of
two (2) years after the termination of Executive’s employment with Hasbro
(including any of its affiliates), Executive shall not, in the geographical area
in which Hasbro or any of its affiliates does business or has done business at
the time of his employment termination, directly or indirectly engage in any
business or enterprise that develops, manufactures, markets, or sells toys or
games (whether as owner, partner, officer, director, employee, consultant,
investor, lender or otherwise, except as the holder of not more than 1% of the
outstanding stock of a publicly held company).  It is the parties’ intent that
this non-competition obligation shall not apply to entities whose involvement in
the toy or game business is limited to licensing third parties to develop and
sell toys or games.  It is also intended that an entity’s own sales of toys or
games, considered by itself, would not cause it to be deemed a competitor if
such sales are limited exclusively to company-owned stores and/or theme parks.




6.2

 For a period of two (2) years after the termination of Executive’s employment
with Hasbro (including any of its affiliates), Executive shall not, either alone
or in association with others (a) solicit, recruit, induce, attempt to induce or
permit any organization directly or indirectly controlled by Executive to
solicit, recruit, induce or attempt to induce any employee of Hasbro to leave
the employ of Hasbro, or (b) solicit, recruit, induce, attempt to induce for
employment or hire or engage as an independent contractor, or permit any
organization directly or indirectly controlled by Executive to solicit, recruit,
induce, attempt to induce for employment or hire or engage as an independent
contractor, any person who is employed by Hasbro or who was employed by Hasbro
at any time during the term of Executive’s employment with Hasbro, provided that
this clause (b) shall not apply to any individual whose employment  with Hasbro
has been terminated for a period of six (6) months or longer.  




6.3

 For a period of two (2) years after the termination of Executive’s employment
with Hasbro (including any of its affiliates), Executive shall not, either alone
or in association with others, solicit, divert or take away, or attempt to
solicit, divert or take away, or permit any organization directly or indirectly
controlled by Executive to solicit, divert or take away, or attempt to solicit,
divert or take away, the business or patronage of any of the clients, customers
or accounts, or prospective clients, customers or accounts of Hasbro, which were
contacted, solicited or served by Hasbro at any time during Executive’s
employment with Hasbro.




6.4

 The geographic scope of this Section 6 shall extend to anywhere Hasbro or its
respective subsidiaries is doing business at the time of termination or
expiration of this Agreement.  If any restriction set forth in this Section 6 is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.




6.5

 Executive acknowledges that the restrictions contained in this Section 6 are
necessary for the protection of the business and goodwill of Hasbro and are
considered by Executive to be reasonable for such purpose.  Executive agrees
that any breach of this Section 6 will cause Hasbro substantial and irrevocable
damage, and therefore, in the event of any such breach, in addition to such
other remedies which may be available, Hasbro shall have the right to obtain and
receive specific performance and injunctive relief without posting a bond or
other security.




6.6

 If Executive violates the provisions of this Section 6, he shall continue to be
bound by the restrictions set forth therein until a period of two (2) years has
expired without any violation of such provisions.  Executive further agrees that
in the event he violates the provisions of this Section 6, Hasbro shall have no
obligation to pay or provide any of the benefits described in Section 5.3 or the
deferred compensation described in Section 5.5.  In addition, in the event of
any such violation, Executive agrees to pay Hasbro as liquidated damages the
total Net Proceeds obtained with respect to any unvested stock options or
restricted stock accelerated pursuant to Section 5.3.  For purposes of this
Agreement, “Net Proceeds” shall be computed for each stock option grant
accelerated pursuant to Section 5.3 by multiplying the number of accelerated
options times the difference between the closing price of Hasbro’s common stock
on the last day of employment and the original strike price for the grant being
accelerated. “Net Proceeds” for each share of restricted stock accelerated
pursuant to Section 5.3 shall be computed by multiplying the number of shares
accelerated by the closing price of Hasbro’s common stock on Executive’s last
day of employment.  “Net Proceeds” will be computed without regard to any
subsequent increase or decrease, if any, in the market price of Hasbro’s common
stock.  The foregoing liquidated damages will be owed regardless of whether or
not the accelerated options or restricted stock have been exercised or the
underlying shares of common stock have been sold.




7.

NOTICES.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Mail, by registered or certified mail, postage prepaid,
addressed to Hasbro at 1011 Newport Avenue, Pawtucket, RI  02862  Attention:
General Counsel and to Executive and Executive’s attorney, Robert F. Krug, Jr.,
Carponelli & Krug,  230 W. Monroe Street, Suite 250, Chicago, IL  60606, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 7.




8.

ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement, with the exception of
the Change of Control Agreement and the Hasbro Invention Assignment and
Proprietary Information Agreement, which shall both remain in full force and
effect.




9.

AMENDMENT.  This Agreement may be amended or modified only by a written
instrument executed by Executive and Hasbro.




10.

GOVERNING LAW.  This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of Rhode Island and Executive consents to
the exclusive jurisdiction of the Federal District Court for the District of
Rhode Island to resolve all disputes arising out of Executive’s employment
relationship with the Company.




11.

SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which or into which Hasbro may be merged or which may
succeed to its assets or business, provided, however, that Executive’s
obligations are personal and shall not be assigned by Executive.




12.

MISCELLANEOUS.  




12.1

No delay or omission by Hasbro in exercising any right under this Agreement
shall operate as a waiver of that or any other right.  A waiver or consent given
by Hasbro on any one occasion shall be effective only in that instance and shall
not be construed as a bar or waiver of any right on any other occasion.




12.2

The captions of the sections of this Agreement are for convenience of reference
only and in no way define, limit or affect the scope or substance of any Section
of this Agreement.




12.3

In case any provision of this Agreement shall be invalid, illegal or otherwise
unenforceable, the validity, legality and enforceability of the remaining
provisions shall in no way be affected or impaired thereby.




12.4

SURVIVAL.  The provisions of Sections 5, 6, 7, 10, 11 and 12 shall survive the
expiration or earlier termination of this Agreement.




12.5

To the extent any payment to you under this agreement must be delayed until six
months following separation from service to comply with the rules of Section
409A of the Internal Revenue Code, as reasonably determined by Hasbro, it will
be so delayed (but only to the extent as is required to comply with such rules).










IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year set forth above.










Hasbro, Inc.




Brian Goldner

     

/s/ Alfred J. Verrecchia        




/s/ Brian Goldner          




 

By:     Al Verrecchia

 

Title:  President and

 

Chief Executive Officer

 






